IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COREY ROWE,                              : No. 135 EM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
JAMES ECKARD, SUPERINTENDENT             :
AT SCI-HUNTINGDON,                       :
                                         :
                   Respondent            :


                                     ORDER


PER CURIAM
      AND NOW, this 30th day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.